___________

                            No. 95-1278
                            ___________


United States of America,       *
                                *
          Appellee,             *
                                *   Appeal from the United States
     v.                         *   District Court for the
                                *   Eastern District of Missouri.
Osar Amon Tate,                 *
                                *         [UNPUBLISHED]
          Appellant.            *

                            ___________

                  Submitted:   January 4, 1996

                       Filed: January 10, 1996
                            ___________

Before FAGG, LOKEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________

PER CURIAM.


     Osar Amon Tate was charged with one count of possessing
cocaine base with intent to distribute, in violation of 21 U.S.C.
§ 841(a)(1) and (b)(1)(B)(iii), and one count of using or carrying
a firearm during and in relation to a drug trafficking crime, in
violation of 18 U.S.C. § 924(c)(1).        After filing numerous
unsuccessful pretrial motions, including a motion to dismiss the
indictment, Tate pleaded guilty to both charges.     The district
     1
court sentenced him to 71 months imprisonment on the drug count,
to be followed by 60 months imprisonment on the firearm count, and
four years supervised release.




      1
       The Honorable George F. Gunn, Jr., United States District
Judge for the Eastern District of Missouri.
     On appeal, Tate's appointed counsel filed a brief pursuant to
Anders v. California, 386 U.S. 738 (1967), and was granted leave to
withdraw.   Although Tate was granted leave to file a pro se
supplemental brief, he did not do so. We have reviewed the record
in accordance with Penson v. Ohio, 488 U.S. 75, 80 (1988), and find
no nonfrivolous issues for appeal.


     By pleading guilty, Tate waived all issues preceding his plea
except those relating to jurisdiction.      See United States v.
McNeely, 20 F.3d 886, 888 (8th Cir.) (per curiam), cert. denied,
115 S. Ct. 171 (1994).    We note that Tate's indictment clearly
specified the requisite elements of his drug and firearm offenses,
and thus it was not jurisdictionally defective. See O'Leary v.
United States, 856 F.2d 1142, 1143 (8th Cir. 1988) (per curiam) (to
establish jurisdictional defect, defendant must show that
indictment "on its face fails to state an offense").         As to
possible sentencing issues, only one of Tate's objections to the
presentence report actually affected the length of his sentence.
The district court sustained this objection, and then properly
calculated Tate's sentence under the applicable Sentencing
Guidelines.


     Accordingly, the judgment is affirmed.


     A true copy.


          Attest:


               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                               -2-